﻿51.	Mr. President, your outstanding election to the presidency of the thirty-second session is, above all, a well-deserved tribute to you in your personal capacity and to the role which your country has played and continues to play in the international arena in order to bring about a world of justice, peace and progress for all.
52.	I should like to recall in this regard that President Tito, the founder of socialist Yugoslavia, is one of the initiators of the easing of the tense political climate in the world and of the affirmation of the role of the third world on the international plane. History will remember him as one of the great men of our time.
53.	Yugoslavia which, like Mali, is a founding member of the non-aligned movement was one of the first European countries to support the cause of the colonial and oppressed peoples, who have all benefited from its political, moral and material support in their struggles for freedom and independence.
54.	Permit me, therefore, to convey to you, Mr. President, the warm and friendly congratulations of my delegation. My country, Mali, which enjoys excellent relations with Yugoslavia, cannot but be gratified at the choice of our Assembly. We are thus assured beforehand of the success of our work. Your personal qualities and your great experience of international life are guarantees of that. My delegation wishes, for its part, to assure you of its loyal and active co-operation.
55.	I should like to take this opportunity to congratulate, on behalf of the delegation of Mali, Mr. Hamilton Shirley Amerasinghe, who displayed such great competence in the conduct of the proceedings of the thirty-first session and in his guidance of the difficult debates of that session. The remarkable way in which he discharged his lofty functions does him much credit. We should like here to convey to him our fraternal gratitude.
56.	I would not like to end this part of my statement without conveying our warm congratulations to Mr. Kurt Waldheim upon his well-deserved re-election to the post of Secretary-General of our Organization. In renewing its confidence in him, the thirty-first session expressed to him the great appreciation of the international community for his distinguished services to the cause of peace and understanding among peoples and nations. That eloquent testimony of satisfaction is, without doubt, the best possible tribute which could be paid to a man of duty like Mr. Kurt Waldheim, who today embodies in the eyes of the world the aspirations and hopes of mankind.
57.	By inaugurating its proceedings with the admission to the United Nations of the Republic of Djibouti and the Socialist Republic of Viet Nam, the thirty-second session of the General Assembly intended thereby to highlight the event. This solemn public welcome to the international community constitutes an eloquent tribute to two fraternal countries which have won their independence by a noble struggle. The admission of those two new Members has brought the United Nations closer to one of its fundamental objectives, namely universality, while enriching it at the same time.
58.	The Government of Mali, through me, wishes particularly to hail this new victory of heroic Viet Nam, a symbol of resistance against foreign domination, which has written in the blood of its glorious martyrs the most glorious pages of the history of the liberation struggle of peoples.
59.	My delegation bids welcome to the two sister delegations and assures them of its fraternal and militant co-operation.
60.	In reviewing our actions since the last session, we note that no significant progress has been made in the settlement of the serious problems facing the international community for decades now, whether it be the matter of safeguarding peace or the great economic and social challenges threatening the world.
61.	Indeed, disarmament, which is the very foundation of that true peace to which humanity aspires, remains a remote objective—indeed, an uncertain one. The meagre results achieved so far relate only to the limitation of strategic arms or the prohibition of outmoded and outdated weapons. New and ever more sophisticated devices of mass destruction continue to appear in the arsenals of the world. That prompted the Secretary-General in his report to note that the agreements concluded so far in the field of nuclear disarmament have more to do with the regulation of competition between the militarily great Powers than with disarmament itself. He also stresses that the number of nuclear warheads has increased fivefold in the past eight years.
67.. We should add to this the fact that, according to the International Institute for Strategic Studies, military expenditure in 1977 amounted to $375 billion, or 5 per cent of the gross national product of the world. That was an increase of 25 per cent over 1974.
68.	As we can see, the arms race continues and even gathers momentum both quantitatively and technologically. It gives employment to 25 per cent of the world's scientists and swallows up 40 per cent of budgets devoted to development research.
69.	That unfortunate tendency cannot, however, be justified, because stockpiles of nuclear arms possessed by the various nuclear Powers are enough to destroy, not a country or a continent, but the whole planet several times over. That is a tragedy. Those monstrous arsenals have not been accumulated and developed for the defence needs of their national territories but, rather, to demonstrate their material superiority. They constitute the sceptres of supremacy—and what sceptres they are! —for the potentates of our world, who none the less remain exposed like everyone else to the holocaust that faces mankind, because it is a fact that in nuclear warfare there are no winners; all the belligerents are losers.
70.	The peace we seek is incompatible with the over- armament that we are witnessing. The campaign against what is known as the arms trade in the world, that is to say, against the supply of conventional weapons to developing countries for their security needs, is only a diversion in the face of the proliferation and frenzied perfecting of devices of mass destruction.
71.	Indeed, the arms race between the great military Powers, far from waning, is spiralling ever upwards at a dizzying rate. New generations of murderous weapons are being developed. The monopoly of the nuclear secret has been broken.
72.	The frenzied arms race of the great military Powers has left no other choice to those who refuse to shelter under their atomic "umbrellas" because they are jealous of their sovereignty and independence. Thus, in spite of the entry into force of the Treaty on the Non-Proliferation of Nuclear Weapons, the proliferation of nuclear weapons has accelerated, both horizontally and vertically, while their dissemination has been actively continuing on all continents, against the will of the peoples. According to the estimates of experts whose authority cannot be questioned, 20 to 30 new States will be joining the nuclear club before the end of the century. That is indeed frightening.
73.	It is time therefore that we decided to put behind us this illusion of peace which we seem to have been harbouring since the end of the last world war. Resting essentially on the precarious balance of terror, it carries within itself the seeds of a conflagration that could be fatal for mankind. Let us therefore, before it is too late, strive to free the world from the nightmare of cosmic suicide in which it has been living since the advent of the atomic age. We must renounce, first of all, the use or threat of force in the settlement of disputes which might arise between States, because real disarmament can be contemplated only within a climate of confidence.
74.	The abolition of "strategic frontiers", the dismantling of the death-dealing bases scattered throughout the world and a freeze on the production and development of new types of weapons would be an important step towards that objective.
75.	Disarmament is a problem of concern to all countries, great and small, and in our view the United Nations offers the most appropriate framework for dealing with it.
76.	In spite of their merits, the negotiations begun outside the United Nations-such as the Strategic Arms Limitation Talks, the Talks on mutual and balanced force reductions and so on—cannot bring us to true disarmament. The most that they can lead to would be arrangements or bilateral or multilateral understandings relating to peripheral aspects of the question.
77.	My delegation, for its part, sets great store by the special session of the General Assembly of the United Nations on disarmament, to be held in the spring of 1978, in the course of which all of us will have not only to put forth our respective points of view objectively but also to take responsible decisions on this important question which has been of constant concern to the community of nations since the period between the two wars.
78.	Because- of the implacable law of the interdependence of our society, there can be no oasis of peace in our world until we have banished from our conduct all recourse to arms. The last Arab-Israeli war of October 1973, which brought humanity to the brink of nuclear confrontation, is a tragic reminder of this.
79.	Detente between East and West, which succeeded the cold war, can be viable only if it transcends the framework of Europe alone. It must be extended to all continents if it is to lead to the true peace so much aspired to by humanity.
80.	That is why we must be determined to extinguish the existing hotbeds of war and tension which are being aggravated in the Middle East, Cyprus, Asia and in southern Africa.
81.	With regard to the first, the Middle East crisis has persisted for 30 years. Successive Israeli Governments in Tel Aviv have striven to thwart all attempts at settlement by our Organization.
82.	After having occupied the western part of Palestine by force, in which they had established—with, unfortunately, the sanction of the United Nations—a Jewish national home, the Zionists have put their time to good use by spilling over their territorial frontiers which the arbitrary partition plan of 29 November 1947 granted to their State, by successively annexing by force, in the name of the threadbare myth of "greater Israel", western Galilee and the towns of Nazareth, Ramla, Lydda, Jaffa, Beer Sheva and the Holy City of Jerusalem. By violating the fourth Geneva Convention relative to the Protection of Civilian Persons in Time of War, of 12 August 1949, and the relevant United Nations resolutions, they have hastened to extend Israeli citizenship unilaterally to the inhabitants of these territories. It will not be long before they take military occupation of the whole of the West Bank of Jordan, the territory of Gaza, Sinai and the Golan Heights by taking advantage of their treacherous and criminal aggression of June 1967.
83.	Basing themselves this time on the false thesis of the so-called "legal vacuum", they will evolve and methodically put into effect a programme of integration for these territories, culminating in the adoption of the Sharon plan, named after the Minister for Agriculture of the Begin Government, who was its initiator. It is certainly worth pointing out here that that gentleman is also the Chairman of the Interministerial Commission for the establishment of Jewish settlements in the West Bank of the Jordan. The purpose of that plan is to bring about the immigration of more than 2 million Jews of the Diaspora into this territory in order to change its demographic, economic and social structures and complete the work of its outright annexation to the Zionist State by infiltration and the forced assimilation of the Palestinians. Already more than 70 of these squatter settlements have been implanted in the West Rank by the Israeli Government.
84.	Following the parliamentary elections of May 1977, which put his party, the Likud, into power in Tel Aviv, the Prime Minister, Mr. Begin, hastened to the Kaddum camp, Torah in hand, to proclaim to the inhabitants of this Jewish settlement: "We are here to stay". On 6 July 1977, that is, a few months later, General Sharon, to whom I have already referred, had the Interministerial Commission for the establishment of Jewish settlements in the West Bank of the Jordan, of which he was Chairman, sanction the existence of three squatter settlements of the members of the "Block of Faith" - Maalei-Adumin, Osra and the famous Kaddum camp-through the Interministerial Commission for the establishment of settlements. His response to the general disapproval which this illicit operation aroused in the world was to create five further Jewish settlements on the West Bank. He revealed that to the   , the official organ of the supporters of "Greater Israel", of the "historic fatherland", in the following terms: "We are not a Government which is content to talk. Five settlements have been established without any publicity." To the National Broadcasting Company, he stated: "We shall continue colonization. We shall never release Judea and Samaria."
85.	We shall not revert here to the question of the permanent persecution of the peoples of the occupied territories by the Israeli authorities, nor shall we go into the repression, the acts of reprisal, the dynamiting of houses, deportations, extortions and humiliations which are their daily lot, because these barbarous acts are well known to all. The reports of United Nations bodies, international agencies and private humanitarian groups have given sufficient account of them to make it unnecessary to dwell on the question.
86.	That is the response of the Zionist Government of Tel Aviv to the relevant resolutions adopted by our Organization for the settlement of the grave crisis in the Middle East. It is this language of refusal, this language of scorn towards the international community, which Israel has invariably employed for 30 years in reply to the constructive proposals made for the restoration of peace in this area. While the Palestinian people have been holding out the olive branch, the Zionist Government has been sighting its rifles.
87.	The machinery of settlement has been blocked because of Israel's unjustified intransigence. During this time, more than 2 million Palestinians have continued to endure their Calvary in exile or under military occupation.
88.	Today the prospects are much worse, with the advent of the Likud Government in Tel Aviv. One could not expect any less from Mr. Begin and his friends, whose party has this motto: "Jordan has two banks; one belongs to us, and so does the other." No slogan could better illustrate the spirit of expansionism and annexation of the new leaders of Israel.
89.	The general uproar with which the official circles in Tel Aviv greeted the joint Soviet-American statement of 1 October 1977, which in any case is merely a partial reproduction of the decisions of our Organization on the serious crisis in the Middle East, is quite revealing in this respect.
90.	The persistent hostilities in south Lebanon provoked by the Israelis could degenerate into a general war in that region at any moment, because the Palestinian and Arab peoples who have been deprived of their land and their property have had to wait for 30 years.
91.	The grave risks to international peace and security which have been caused by the latest confrontation between Israel and the Arabs make it necessary for our Organization to shoulder its responsibilities by implementing the relevant decisions which it has taken on the question.
92.	The restoration of peace in the Middle East necessarily involves the withdrawal of Israeli troops from all occupied Arab territory and the restoration to the Palestinian people of its national rights. The General Assembly has reaffirmed that forcibly in several resolutions. With the exception of Israel, the truth of that statement is recognized by the entire international community. Security Council resolution 242 (1967) of 22 November 1967 should therefore be modified to remove any possible misunderstanding about this.
93.	The explosive situation prevailing in the Middle East demands the immediate resumption of the Geneva Peace Conference on the Middle East with the participation of all the parties, including that of the Palestine Liberation Organization, the legitimate representative of the Palestinian people.
94.	I cannot leave the Mediterranean area without mentioning my delegation's concern over the crisis in Cyprus. Here again, in the past year no progress has been made towards a just and lasting settlement of the conflict.
95.	The hopes which were aroused at the beginning of the year by the meeting, under the auspices of the Secretary- General of the United Nations, between the heads of the two communities, the late President Makarios and Mr. Denktas, were swiftly dissipated following the freezing of the intercommunal negotiations in Vienna. As we are reminded by the Secretary-General, the situation remains very serious. Therefore, the parties must refrain from any unilateral action which might lead to confrontation between the two communities.
96.	In the light of the mandate entrusted to him by the General Assembly, the Secretary-General should continue his efforts to seek a basis for a just and lasting settlement based on the safeguarding of the sovereignty, independence, territorial integrity and policy of non-alignment of the country. We make an urgent appeal to all of the parties interested in and concerned with the Cypriot conflict to give him their support in carrying out his task.
97.	The Korean crisis is one of the most persistent sequels of the last World War. It is an active hotbed of dissension which may erupt at any moment onto the Asian continent, as a result of the involvement of external forces in this wholly internal conflict. Powerful foreign military bases have been set up in the southern part of the country. That is why the General Assembly, at its thirtieth session, adopted resolution 3390 B (XXX), putting an end to the existence of the so-called United Nations Command in Korea, under cover of which foreign troops had been operating in that country.
98.	In spite of this firm decision, the Power involved in the Korean crisis continues to maintain there, against the will of its people, an army of 40,000 men on a war footing as well as military bases equipped with nuclear arms. The climate, therefore, is fraught with danger for the Asian continent. Only the implementation of resolution 3390 B (XXX), which I have mentioned, can dispel this evil and promote the peaceful and independent reunification of Korea, which is, above all, a matter of United Nations responsibility. At the thirty-second session the General Assembly should see to it that this task is tackled.
99.	The southern part of Africa constitutes one of the most virulent hotbeds of tension in the world because of the colonialists and white racists who have usurped power there. War is already raging there and insecurity is rife. That racial confrontation is liable to set fire to the whole region. The armed acts of aggression that are constantly committed against Mozambique, Zambia, Botswana and Angola by the troops of the white racists of Pretoria and the rebels of Salisbury reveal to us the magnitude of the tragedy.
100.	The United Nations cannot remain indifferent in the face of the aggravation of the situation. Our Assembly must contemplate, in accordance with Chapter VII of the Charter, energetic measures to put down the racist and rebel regimes of southern Africa, which have remained indifferent to all the exhortations and condemnations of our Organization.
101.	At this stage we cannot, obviously, take into account in our assessment of the situation either the Anglo- American plan for Southern Rhodesia or the initiatives of the five Western Powers for the decolonization of Namibia, because those moves do not involve the responsibility either of the United Nations or of the OAU. The liberation movements will therefore continue their liberation struggles until the capitulation of the segregationists of Pretoria and Salisbury.
102.	The Anglo-American plan, although it has some negative and ambiguous aspects could, in our view, serve as a basis for negotiation between the United Kingdom, the administering Power, and the Patriotic Front, the only legitimate representative of the people of Zimbabwe.
103.	As to the initiatives of the five Western Powers for the decolonization of Namibia, we are following them with the greatest attention.
104.	Vorster's earlier untoward actions and his procrastination in the negotiations under way do not encourage us to be optimistic. We should recall that in order to be valid, any agreement must take account of the conditions laid down by the OAU for the decolonization of Namibia, namely: respect for the territorial integrity of the country; the liberation of all political prisoners and detainees; the return of all Namibians in exile; the withdrawal of the
South African administration and army from the Territory; the recognition of SWAPO as the legitimate representative of the Namibian people; and free general elections under the supervision of the United Nations.
105.	It should be made clear that Namibia must accede to independence within the limits of its original, that is to say its colonial, frontiers. The enclave of Walvis Bay, which has been arbitrarily attached to South Africa by the Pretoria Government because of its privileged position on the Atlantic Ocean, is therefore an integral part of Namibian territory.
106.	My delegation takes note of the code of conduct for European companies operating in South Africa adopted last month by the members of the European Economic Community. Although the reasons for this decision are praiseworthy, we .do not think that the measures advocated can really contribute to the elimination of apartheid or, to use the very words of Mr. Owen, their initiator, undermine "the principle of apartheid.
107.	International observers, incidentally, consider that it would be difficult for European companies which have been established in South Africa to respect the code because they have to reckon with the laws of the country, which many of them hesitate to violate. Furthermore, experience has proved sufficiently to us that limited measures are ineffective against the racist regime of Pretoria because of the very fact that they are easily circumvented. They can only encourage that country in its obstinacy and braggadocio.
108.	Is it not because of the clamour which has arisen more or less everywhere in the world in denunciation and condemnation of the segregationist policy of his Government that Vorster has proclaimed the new Constitution of South Africa, which takes no account whatsoever of the existence of the black majority-that is to say, the 18 million indigenous people, who make up three quarters of the population?
109.	My delegation considers that to deal a blow at the very foundations of apartheid, the Governments of Western Europe which are the principal partners of that country should be resolute in extending their means of pressure to include an economic, commercial, political and military embargo. Indeed, the crimes of the racists of Pretoria must encourage us to deal with them more severely.
110.	This is the proper place for my delegation to commemorate one of the latest victims of the henchmen of Vorster and Kruger. I have in mind the martyr Steven Biko, the prestigious, authoritative leader of the Black Consciousness Movement, cut down in the flower of his youth in the course of his detention in a Johannesburg prison. He is the forty-first black political detainee murdered in the racist South African gaols. His sacrifice, far from dampening the enthusiasm of the young generations of black South Africans which have assaulted the bastion of apartheid, is making them ever more active.
111.	My delegation is entirely in agreement with Mr. Vance, the Secretary of State of the United States, in saying that "the three problems of Southern Rhodesia,
Namibia and apartheid must be dealt with simultaneously because they are interconnected". I am quoting from the statement Mr. Vance made on 1 July 1977, at St. Louis, Missouri, before the Convention of the National Association for the Advancement of Colored People. I would add, however, that those three evils, which constitute a serious challenge to mankind, must be ruthlessly eliminated. That is why my delegation urges all Members of our Organization to engage in a frontal assault on them.
112.	The declaration and the programme of action of the International Conference in Support of the Peoples of Zimbabwe and Namibia, held in Maputo, Mozambique, in May 1977, and the declaration of the World Conference for Action against Apartheid, held in Lagos, Nigeria, in August 1977,s have produced an appropriate strategy in this regard.
113.	I should not like to end this part of my statement on international peace and security without mentioning the fragmentation of the Comoros which is a matter of concern to Africa. The continued occupation by France of the island of Mayotte, which is an integral part of the Comorian group, is both a grave violation of the principles of the Charter and an act prejudicial to the doctrine of the OAU on the inviolability of frontiers inherited from the colonial regimes. The vast undertaking of decolonization on the part of France will be not completed in Africa until Mayotte is integrated into its motherland. We venture to hope that France will not remain indifferent to the appeals issued by Africa and the international community and it will restore the province of Mayotte to the Comoros.
114.	The international economic situation is no better than the political situation. Inflation, recession and famine have continued to be rife throughout the world, particularly in the developing countries. The resurgence of protectionist policies in certain industrialized countries has disturbed the international economic situation even more.
115.	Three years after the special session of the General Assembly, neither the Declaration nor the Programme of Action for the Establishment of a New International Economic Order nor the Charter of Economic Rights and Duties of States, have even begun to be put into effect. The official development assistance furnished by the members of the Development Assistance Committee of the Organization for Economic Co-operation and Development has fallen from 0.36 per cent to 0.33 per cent of their gross national product, and total assistance to development, both official and private, has gone down by $0.4 billion, in absolute terms, while the target established for the Second United Nations Development Decade was 0.7 per cent of the gross national product. The indebtedness of the developing countries has reached the sum of $208 billion.
116.	The Conference on International Economic Cooperation in Paris, which had raised so much hope, ended its work after 18 months of arduous negotiation in semi-failure. No real progress was achieved in the restructuring of the international economic system. In a word, none of the challenges facing our world has really been met.
117.	While the Paris Conference had the advantage of opening the first dialogue between the developed North and the under-developed South as to the future of international economic relations, we recognize that the industrialized countries did not entirely depart from their class spirit in the course of these latest negotiations.
118.	The partial failure of the North-South dialogue in Paris was caused far less by the complexity of the problems dealt with than by the lack of political will in the industrialized countries, which, however, possess sufficient resources to help the world to meet the challenges facing it.
119.	Indeed, we note in the Secretary-General's report on the work of the Organization that:
"For several years annual world military expenditure has been about $300 billion. By contrast the World Health Organization has spent about $83 million over 10 years to eradicate smallpox in the world—a sum insufficient to buy one modern supersonic bomber. That organization's programme for eradicating malaria at an estimated cost of $450 million—half of what is spent daily for military purposes-is dragging for lack of funds." 
120.	I would add that military expenditures in 1975 amounted to $210 billion and represented even at that time the total national incomes of the poor countries and 20 times the total assistance granted to developing countries.
121.	The sums of money devoted in the world to military research are four times higher than those devoted to medical research.
122.	In a word, this trend sacrifices development to armaments.
123.	This dangerous development is giving rise to much concern in the world because of the very fact that it is taking us further away from the new international economic order which we have agreed to promote in order to meet the challenges inherent in the present system of economic and trade relations, which have been based upon hegemonistic concepts.
124.	The tendency must be reversed if we do not want this change, which is unavoidable, to take place in an atmosphere of confrontation and chaos.
125.	The implementation of the Declaration and Programme of Action on the Establishment of a New International Economic Order has thus become an imperative.
126.	Only dynamic international co-operation on the basis of effective solidarity and complementarity can help us to arrest the ills threatening our society.
127.	-To do this, the General Assembly must take over from the North-South dialogue in Paris because the United Nations constitutes the best possible framework in which to negotiate the establishment of a new international economic order.
128.	To give this rescue operation every chance of success, the industrialized countries must rid themselves of their caution and begin a dialogue with the developing countries on the basis of the relevant decisions of the sixth and seventh special sessions of the General Assembly.
129.	We also stand to gain by intensifying the debate on the relationship between disarmament and development.
130.	Indeed, disarmament would release for development purposes vast financial, material and human resources.
131.	The tasks of this thirty-second session of the General Assembly are therefore clear. It must above all strive to bring about significant progress both in regard to economic relations and in the fields of disarmament, the decolonization of southern Africa and the settlement of armed conflicts besetting the world. In other words, it must strive to unfreeze the situation and have the international community embark upon a process of renewal, that is to say, the building of a new international economic order, which alone can guarantee both individual and collective security.
 

